DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 2/25/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 8/31/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 5-7 have been canceled. Claims 1 and 3-4 have been amended. Claims 1-4 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to for not using a colon prior to listing steps (a) through (c). It is suggested that applicant amend claim 1 to read “which comprises the steps of:”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 2/25/2022.
Claim 3 describes a further method step of preparing a 3D spheroid fusion construct by fusing and culturing the 3D spheroid cartilage tissues. It is unclear how claims 3 and 4 integrate into the method of preparing a 3D cartilage organoid block of claim 1 since claim 1 concludes with incubating the 3D spheroid cartilage tissues on the 2D cartilage differentiation layer to induce self-assembly, thus creating the 3D cartilage organoid block. As currently written, claims 3 and 4 describe a subsequent method steps which expressly applies to the 3D spheroid cartilage tissues of claim 1 (a). However, it appears that the 3D spheroid cartilage tissue referenced in claims 3 and 4 is structurally converted into the claimed 3D cartilage organoid block in claim 1 (c). The applicant’s specification provides no further clarification. In fact, it appears that 3D spheroid fusion inherently occurs during the 3D culturing and differentiation step recited in claim 1 (a) and not as a subsequent step proceeding step (c) (Specification, example 4). Thus, it is unclear how any subsequent steps referenced in claims 3 and 4 can apply to the 3D spheroid cartilage tissue since this distinct tissue type has been already converted into a 3D cartilage organoid block in claim 1 (c). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Steck et al. "Induction of intervertebral disc–like cells from adult mesenchymal stem cells." Stem cells 23.3 (2005): 403-411 (hereinafter Steck, reference of record) in view of Sart et al. "Three-dimensional aggregates of mesenchymal stem cells: cellular mechanisms, biological properties, and applications." Tissue Engineering Part B: Reviews 20.5 (2014): 365-380 (hereinafter Sart, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed 8/31/2021. A reply to applicants’ traversal is found below.
Steck describes the generation of bone marrow-derived mesenchymal stem cell (MSC) spheroid cultures which were cultured towards the chondrogenic lineage using a differentiation medium comprising TGF-β among other factors (Steck, abstract and Methods – Induction of Differentiation). Steck states that “because of the action of TGF-β and in the absence of an external matrix scaffold, all cells aggregated spontaneously within 1 to 2 days to form rounded spheroids of approximately 1 mm in diameter” (Steck, abstract and Methods – Induction of Differentiation). Steck confirmed the presence of chondrogenic lineage genes and markers using a customized cDNA array comprising 45 cartilage, bone and stem cell relevant genes (Steck, Table 1 and Fig 1). Steck found that MSC spheroids were positive for collagen type II proteins and expressed a large panel of genes characteristic for chondrocytes. Thus, Steck teaches an identical composition to the claimed “3D spheroid cartilage tissue” since Steck’s MSC spheroids comprise aggregated fused MSCs which exhibit chondrogenic markers. Steck also describes the expansion of MSCs in a monolayer culture (Steck, Methods – Cell Isolation and Cultivation and Fig 2). Steck does not expressly describe incubating the monolayer MSCs culture with the differentiation medium to produce a 2D cartilage differentiation layer. Furthermore, Steck does not expressly describe incubating the MSC cartilage spheroids on the 2D cartilage differentiation layer to form a 3D cartilage organoid block as presently claimed. 
Sart provides a review of MSC spheroid (i.e. fused aggregates) formation mechanisms, biological properties and applications (Sart, abstract). Sart describes the advantages of MSC spheroid cultures over traditional 2D monolayer cultures such as improved biological properties, in vivo retention, secretion of therapeutic factors and enhanced therapeutic outcomes (Sart, abstract). Sart provides embodiments wherein the MSC spheroids are derived from bone marrow, adipose tissue, Wharton’s Jelly, umbilical cord and cartilage tissues (Sart, introduction para 2). Sart mentions the induction of MSC spheroids in chondrogenic media resulting in “organoid” bodies containing cartilage (Sart, pg 370 para 1). Sart further describes MSC spheroid formation mechanisms and long-term culturing techniques (Sart, Fig 2 and Expansion of MSC aggregates in Bioreactors pg 372 and 373). 
It would have been prima facie obvious to one of ordinary skill in the art to incubate the monolayer MSCs culture with the differentiation medium described by Steck to produce a 2D cartilage differentiation layer because it would lead to the effective generation of a substrate suitable for fusing the spontaneously generated MSC spheroids. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since Steck teaches both monolayer MSC cultures and the cartilage differentiation medium. In fact, Steck teaches the generation of the 2D MSC cartilage differentiation layer as an intermediate step in generating the MSC spheroids since MSCs were initially expanded in 2D cultures and later plated with the TGF-β containing differentiation medium which spontaneously generated MSC spheroids (Steck, Methods – Induction of Differentiation). One would have been motivated to generate the 2D cartilage differentiation layer in order to serve as an effective substrate for fusing the spontaneously generated MSC spheroids to create the claimed organoid body. Furthermore, Sart provides a detailed mechanistic understanding of MSC fusion and self-assembly which applies to both 2D and 3D cultures (Sart, Fig 1). Thus, one of ordinary skill would have a reasonable expectation of success given that all necessary elements were known as well as the underlying fusion mechanism. 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to culture the MSCs which exhibit chondrogenic markers as described by Steck on the 2D cartilage differentiation layer because it would produce large dense scaffold-free artificial cartilage organoid bodies with better biological properties and in vivo retention than their 2D counterparts. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since Sart mentions the induction of MSC spheroids in chondrogenic media resulting in “organoid” bodies containing cartilage (Sart, pg 370 para 1). Furthermore, neither Sart nor Steck describe the use of a scaffold and describe methods which rely on self-assembly mechanism. One would have been motivated to make this combination in order to produce large dense scaffold-free artificial cartilage organoid bodies with better biological properties and in vivo retention than their 2D counterparts. One would have a reasonable expectation of success given the favorable results achieved by both Sart and Steck in achieving MSC fusion and chondrogenic differentiation. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claim 1. Applicant argues that in order to arrive at the claimed invention, the claimed methods must include culturing the 3D spheroid cartilage tissues and then incubating the 3D spheroid cartilage tissues on the 2D cartilage differentiation cell layer to induce self-assembly. Applicant cites example 4 and Fig 3 form the specification for support. Applicant argues that none of the cited references alone or in combination teach or suggest the claimed invention. 
This argument has been fully considered, but is not found persuasive. It would have been prima facie obvious to one of ordinary skill in the art to incubate the monolayer MSCs culture with the differentiation medium described by Steck to produce a 2D cartilage differentiation layer because it would lead to the effective generation of a substrate suitable for fusing the spontaneously generated MSC spheroids. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since Steck teaches both monolayer MSC cultures and the cartilage differentiation medium. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to culture the MSCs which exhibit chondrogenic markers as described by Steck on the 2D cartilage differentiation layer because it would produce large dense scaffold-free artificial cartilage organoid bodies with better biological properties and in vivo retention than their 2D counterparts. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since Sart mentions the induction of MSC spheroids in chondrogenic media resulting in “organoid” bodies containing cartilage (Sart, pg 370 para 1). Additionally, it is emphasized that that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see 2113. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633